Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 1 of 6 PageID# 161



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

ROBERT S. TREPETA on behalf of himself )
and all other similarly situated individuals, )
                                              )
                              Plaintiffs,     )
                                              )
v.                                            )     Case No. 2:18-cv-00437-RAJ-DEM
                                              )
NATIONAL CONSUMER TELECOM AND )
UTILITIES EXCHANGE, INC. and )
EQUIFAX INFORMATION SERVICES, )
LLC,                                          )
                                              )
                             Defendants.      )

    MEMORANDUM IN SUPPORT OF JOINT MOTION FOR MODIFICATION OF
                       SCHEDULING ORDER

       Plaintiff, Robert S. Trepeta (“Plaintiff”), and Defendants, Equifax Information Services

LLC (“Equifax”) and National Consumer Telecom and Utilities Exchange, Inc. (“NCTUE”)

(collectively “Defendants”), through their respective attorneys of record, respectfully submit this

memorandum in support of their joint motion for a modification of the Court’s scheduling order

so that the parties can engage in settlement discussions, including a mediation session. For the

reasons stated in their motion, and below, the parties respectfully request that the joint motion be

granted.

                                        INTRODUCTION

       Plaintiff asserts separate claims against Equifax and NCTUE. Against NCTUE, Plaintiff

asserts a claim in his individual capacity for allegedly failing to respond to his request for a copy

of his consumer disclosure pursuant to the Fair Credit Reporting Act (“FCRA”). See Am. Compl.

¶ 39. Against Equifax, Plaintiff asserts a claim on behalf of himself and a purported class that

Equifax should have included, but did not include, information about him from the NCTUE
Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 2 of 6 PageID# 162



database in a consumer disclosure it provided to Plaintiff at his request. See id. at ¶ 36. Equifax

and NCTUE deny Plaintiff’s allegations.

       The parties have conferred and agree that before incurring the additional burden and

expense of litigation, and potentially taxing the Court’s resources with motions practice, it would

be beneficial to engage in settlement negotiations, including a mediation. The parties have

already started contacting mediators that counsel for the Plaintiff and/or for Equifax have used in

the past in other Fair Credit Reporting Act class actions to determine their availability. After a

mediator is selected, they intend to schedule the session to take place as quickly as possible. The

parties therefore respectfully request that the Court modify the existing scheduling order by

extending the current due dates 90 days to facilitate these discussions.

                                          ARGUMENT

       It is within the Court’s discretion to modify its own scheduling orders “for good cause.”

Fed. R. Civ. P. 16(b)(4). In the present case, good cause for the requested extension exists

because it would permit the parties to engage in settlement discussions, potentially resolving this

purported class action. Modifying the scheduling order to accommodate these discussions,

without the attendant burden, expense, and distraction of ongoing, multifaceted discovery, would

serve the interests of the parties and the Court. The parties have not requested any prior

extensions of the discovery period or briefing deadlines, and they do not do so here for any

improper or dilatory purpose.

       Accordingly, the parties request that the Court modify the current scheduling order as

follows:




                                                 2
Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 3 of 6 PageID# 163




                                       Current Deadline              Proposed Deadline

       Plaintiff’s Discovery           April 9, 2019                 July 8, 2019
       Deadline
       Response to 26(a)(2)(B)         April 25, 2019                July 24, 2019
       Expert Disclosures
       Deadline
       Defendant’s Discovery           May 7, 2019                   August 5, 2019
       Deadline
       Plaintiff’s Rebuttal Expert     May 10, 2019                  August 8, 2019
       Disclosures Deadline
       Pre-Trial Disclosures           May 15, 2019                  August 13, 2019
       Deadline
       Objections to Pre-trial         May 22, 2019                  August 20, 2019
       Disclosures Deadline
       Attorney’s Conference           May 24, 2019                  August 22, 2019
       Deadline
       Circulation of draft of Final   May 29, 2019                  August 27, 2019
       Pre-trial Order Deadline
       Final Pre-Trial Conference      May 31, 2019                  August 29, 2019
       Deadline
       Last day to submit and          June 11, 2019                 September 9, 2019
       serve proposed jury
       instructions and voire dire
       questions
       Trial                           June 18, 2019                 September 16, 2019


                                        CONCLUSION

       For the reasons above and in their joint motion, Plaintiff and Defendants request that their

motion be granted and that the scheduling order be modified as set forth above.

       Respectfully submitted this 26th day of March 2019.




                                                3
Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 4 of 6 PageID# 164



                                      /s/ John W. Montgomery, Jr.
                                      John W. Montgomery, Jr.
                                      VSB No. 37149
                                      Counsel for Defendants
                                      Traylor, Montgomery & Elliott, PC
                                      130 E. Wythe Street
                                      Petersburg, VA 23803
                                      Tel (804) 861-1122
                                      Fax (804) 733-6022
                                      Email jmontgomery@tmande.com


                                      /s/Leonard A. Bennett
                                      Leonard Anthony Bennett
                                      Craig Carley Marchiando
                                      Counsel for Plaintiffs
                                      Consumer Litigation Associates
                                      763 J Clyde Morris Boulevard, Ste 1A
                                      Newport News, VA 23601
                                      Tel (757) 930-3660
                                      Email lenbennett@clalegal.com
                                      Email craig@clalegal.com

                                      Matthew J. Erausquin
                                      Tara Boen Keller
                                      Counsel for Plaintiffs
                                      Consumer Litigation Associates
                                      1800 Diagonal Rd., Ste. 600
                                      Alexandria, VA 22314
                                      Tel (703) 273-7770
                                      Email matt@clalegal.com
                                      Email tara@clalegal.com




                                      4
Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 5 of 6 PageID# 165



                               CERTIFICATE OF SERVICE

        This is to certify that I have this 26th day of March, 2019, electronically filed the

foregoing with the Clerk of Court using the CM/ECF system which will send notification of such

to all attorneys of record:

        Leonard Bennett
        Craig Carley Marchiando
        Matthew J. Erausquin
        Tara Boen Keller
        Counsel for Plaintiffs
        Consumer Litigation Associates, P.C.
        1800 Diagonal Rd., Ste. 600
        Alexandria, VA 22314


        John W. Montgomery, Jr.
        Counsel for Defendants
        Traylor, Montgomery & Elliott, PC
        130 E. Wythe Street
        Petersburg, VA 23803

                                               /s/ John W. Montgomery, Jr.
                                               John W. Montgomery, Jr.
                                               VSB No. 37149
                                               Counsel for Defendants
                                               Traylor, Montgomery & Elliott, PC
                                               130 E. Wythe Street
                                               Petersburg, VA 23803
                                               Tel (804) 861-1122
                                               Fax (804) 733-6022
                                               Email jmontgomery@tmande.com

                                               /s/Leonard A. Bennett
                                               Leonard Anthony Bennett
                                               Craig Carley Marchiando
                                               Counsel for Plaintiffs
                                               Consumer Litigation Associates
                                               763 J Clyde Morris Boulevard, Ste 1A
                                               Newport News, VA 23601
                                               Tel (757) 930-3660
                                               Email lenbennett@clalegal.com
                                               Email craig@clalegal.com



                                               5
Case 2:18-cv-00437-RAJ-DEM Document 42 Filed 03/26/19 Page 6 of 6 PageID# 166




                                      Matthew J. Erausquin
                                      Tara Boen Keller
                                      Counsel for Plaintiffs
                                      Consumer Litigation Associates
                                      1800 Diagonal Rd., Ste. 600
                                      Alexandria, VA 22314
                                      Tel (703) 273-7770
                                      Email matt@clalegal.com
                                      Email tara@clalegal.com




                                      6
